BENEDICT, District Judge.
I have had occasion to examine into the question as to the right of the district attorney, representing the government, to have the motion made by him in this case granted. The subject was before the court of queen’s bench, in England, in the case of Reg. v. Allen, 5 Law T. Rep. [N. S.] 636, and it was there held that such a motion, when made, must be granted. While I have no doubt that, in a case calling for such action, the court might decline to grant the motion until the government should have had sufficient time to protect itself against collusion, yet, aside from this, I am of opinion that the motion, when made before verdict, must be granted, as a matter of right. The motion now made is, therefore, granted.